DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed September 7, 2022 has been entered. No new matter has been added.
Claims 1 – 9, and 11 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbusch et al. (US 2016/0288625) and in view of Spisak et al. (DE 10201509227A).
Regarding Claims 1 and 11:
Uhlenbusch et al. teaches a shut-off flap (1) for a motor vehicle shut-off device (15), for a device for shutting off an air inlet (Fig 2) in the front face of a motor vehicle (paragraph 0002), comprising: a flap body (1), the flap body being at least partially made from a continuous fiber-reinforced composite material (3, paragraph 0047).
Uhlenbusch et al. is silent to wherein a fiber orientation in the fiber-reinforced composite material is one selected from a group consisting of: substantially in a longitudinal direction of the flap body, substantially in a transverse direction of the flap body, and substantially in two directions at two angles relative to the longitudinal direction of the flap body.
However, Spisak et al. teaches a fiber orientation in the fiber-reinforced composite material is one selected from a group consisting of: substantially in a longitudinal direction of the flap body, substantially in a transverse direction of the flap body, and substantially in two directions at two angles relative to the longitudinal direction of the flap body (fig 4, 410, the fibers go in two different angles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention tor provide the fiber orientation of Spisak et al. in the flap of Uhlenbusch et al. in order to reinforce the composite material of the flap.
Regarding Claims 2, 8 - 9:
Uhlenbusch et al. teaches all of the claimed limitations except for the flap body has a hollow closed contour cross-section with opposing inserts, and the outside ends are rotated via an actuator.
However, Spisak et al. teaches a similar flap having a hollow cross section with opposing inserts (Figs 7 – 17) and an actuator to rotate the ends (via 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the body shape of Spisak et al. for the flap of Uhlenbusch et al. in order to improve the stability of the covering means of the inserts, and to more precisely control the opening and closing degree of the flaps.
Regarding Claim 3:
Uhlenbusch et al. teaches the flap body comprises two strips (2, 3) fixed to each other, at least one of the two strips (3, paragraph 0047, 0050) being made from a continuous fiber-reinforced composite material, each of the two strips being made from a fiber-reinforced composite material, particularly a continuous fiber reinforced composite material.
	Regarding Claim 4:
		Uhlenbusch et al. teaches the flap body is monolithic (Fig 1).
	Regarding Claim 5:
Uhlenbusch et al. teaches two end pieces (5, 6) attached to or integrally formed with the flap body, the two end pieces being made from a plastic material, the two end pieces enabling fixing of the shut-off flap to a frame of the shut-off device (paragraph 0050).
	Regarding Claim 6:
Uhlenbusch et al. teaches in which the flap body comprises an insert made from a thermoplastic material with reinforcing fibers, continuous reinforcing fibers, the rest of the flap body being made from a plastic material without continuous reinforcing fibers (paragraphs 0047 – 0050).
	Regarding Claim 7:
Uhlenbusch et al. teaches in which at least part of the flap is overmolded on the insert, the part forming a portion of the flap body and, ends of the shut-off flap forming protrusions for fixing the shut-off flap to a frame of the motor vehicle shut-off device for shutting off an air inlet in the front face of a motor vehicle (paragraphs 0047 – 0050, Figs 1 – 4).
	Regarding Claim 10:
Uhlenbusch et al. teaches the reinforcing fibers extend: substantially in a longitudinal direction of the flap body, and/or in a transverse direction of the flap body, and/or in two secant directions of extension, oriented at an angle relative to the longitudinal direction of the flap body and/or relative to the transverse direction of the flap body (Fig 1).

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 – 9, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747